Citation Nr: 1218283	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ear disability to include hearing loss, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantry Badge, the Bronze Star Medal and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that found that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for an ear disability to include hearing loss.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an ear disability to include hearing loss was previously denied by the RO in August 2005.  Evidence presented since August 2005 relates to unestablished facts necessary to substantiate the claim of service connection.

2.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to in-service combat-related acoustic trauma.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for an ear disability to include hearing loss has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim and grants service connection for bilateral hearing loss.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

Reopening the Claim

The Veteran's claim of entitlement to service connection for an ear disability to include hearing loss was initially denied in an August 2005 rating decision from which the Veteran did not file a notice of disagreement.  That rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the service treatment records did not show that the Veteran had hearing loss.  At the time of the prior decision, the evidence included the Veteran's history of noise exposure and the service treatment records.  Evidence submitted in conjunction with the application to reopen includes private treatment records and VA outpatient records documenting current diagnoses of hearing loss as well as a VA audiology examination dated in March 2010 that demonstrates current bilateral hearing loss by VA standards.  This evidence is both new and material in that it was previously unseen, it relates to unestablished facts necessary to substantiate the claim, namely the existence of a current hearing loss disability, and it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection, and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

The Veteran asserts that service connection for bilateral hearing loss on the basis that he developed the condition due to in-service, combat-related acoustic trauma.  In support, in his statements the Veteran reports that the condition has been chronic since that time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  In fact, he has already been granted service connection for tinnitus based on such acoustic trauma.  As such, VA must presume the occurrence of the in-service injury.  

Consistent with the Veteran's contention, the service treatment records contain an entry dated in April 1970 on which the Veteran reported decreased hearing.

A private physician's record dated in May 2005 noted mild to moderate sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The Veteran was also seen by this physician in January 2007 for hearing loss complaints.  VA treatment records dated in January and February 2008 note the Veteran was fitted for hearing aids.  The January 2008 treatment record notes the Veteran reported a history of gradual hearing loss and having had a rifle fired near his left ear during service in Vietnam.

In March 2010, the Veteran was afforded a VA audiological evaluation.  The examiner noted that the Veteran was exposed to noise from tank guns, artillery fire, rifle fire, and mortars in Vietnam and indicated that he complained of having impaired hearing since service.  The Veteran also reported working in a factory and off-shore after service, with some noise exposure and use of ear protection.

The evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
55
55
LEFT
30
55
75
65
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 66 percent in the left ear.  The audiologist stated that because pure tone testing revealed normal hearing in 1971, it was not likely that hearing loss exhibited today was a result of military noise exposure.  In this regard, the Board notes that the examiner did not acknowledge the Veteran documented complaint of decreased hearing in service in April 1970.

The medical evidence shows that the Veteran has bilateral hearing loss for VA compensation purposes.  Further, the Board finds that he is both competent to report observing a decline in his hearing acuity during and since serving in combat in Vietnam, and that his account of having impaired hearing since that time is credible, especially given the documented report of decreased hearing during service in April 1970.  In light of his in-service, combat-related acoustic trauma, the documented report of decreased hearing during service, and the diagnosis of bilateral hearing loss for VA compensation purposes, the Board finds that the bilateral hearing loss had its onset during service.  




ORDER

New and material evidence having been received; the Veteran's claim for service connection for an ear disability to include hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



___________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


